On order of the Court, the application for leave to appeal the February 8, 2018 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of whether the trial court properly applied MCL 333.7413(1). See People v. Lowe , 484 Mich. 718, 773 N.W.2d 1 (2009). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.